Bkoyles, C. J.
1. Upon the trial of one charged with manufacturing whisky, a plea of autrefois convict, setting up that a few months previously the accused had been convicted of the offense of possessing whisky, and that the charge of possessing whisky, upon which he had been convicted, and the present charge of manufacturing whisky, were based upon the same facts and grew out of the same transaction, is insufficient in law and is not a good plea of autrefois convict. It is obvious that the greater offense of manufacturing whisky can not be merged into the lesser offense of possessing the whisky.
2. The verdict was amply authorized by the evidence.

Judgment affirmed.


Jmhe and Bloochoorlh, JJ., concur.